Citation Nr: 0431802	
Decision Date: 12/01/04    Archive Date: 12/14/04

DOCKET NO.  03-21 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for nasal polyps, 
bilateral, with deviated nasal septum.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from February 1964 to 
February 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO).  In that decision, the RO denied 
the veteran's claim of service connection for PTSD; and 
declined to reopen a previously denied claim for service 
connection for nasal polyps, bilateral, with deviated nasal 
septum, on the basis that new and material evidence had not 
been presented to reopen the claim.  The veteran perfected an 
appeal as to both claims.  

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In a November 1970 rating decision, the RO denied the 
appellant's claim of entitlement to service connection for 
nasal polyps, bilateral, with deviated nasal septum; the 
appellant was provided notice of the decision and of his 
appellate rights, but he did not file a notice of 
disagreement.
 
2.  Evidence added to the record since the November 1970 
rating decision that denied the appellant's claim of service 
connection for nasal polyps, bilateral, with deviated nasal 
septum, was not previously submitted to VA decision makers, 
and is so significant that it must be considered in order to 
fairly decide the merits of the case with respect to that 
claim.

3.  Nasal polyps, bilateral, with deviated nasal septum, were 
first manifested in service.


CONCLUSIONS OF LAW

1.  The RO's unappealed November 1970 decision, which denied 
the veteran's claim of service connection for nasal polyps, 
bilateral, with deviated nasal septum, is final.  U.S.C. § 
4005; 38 C.F.R. §§ 19.118, 19.153 (1965).

2.  Evidence received since the November 1970 rating decision 
is new and material; the claim of entitlement to service 
connection for nasal polyps, bilateral, with deviated nasal 
septum, is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2000).

3.  The veteran's nasal polyps, bilateral, with deviated 
nasal septum, were incurred in service.  38 U.S.C.A. §§ 1110, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA and Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a), 
redefined VA's duties to notify and assist a claimant in the 
development of a claim.   

With respect to "new and material" issue, the Board notes 
that the provisions of 38 C.F.R. § 3.156(a) regarding new and 
material claims were amended effective August 29, 2001.  
These amendments are effective only on claims received on or 
after August 29, 2001, and are, thus, not relevant in the 
instant case regarding the issue of whether new and material 
has been submitted.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  Also, because this decision effects a grant-
reopening of the claim and granting service connection-of 
the benefit sought on appeal, appellate review may be 
conducted without prejudice to the veteran, Bernard v. Brown, 
4 Vet. App. 384 (1993), and it is unnecessary to further 
analyze the impact of recent changes to the regulations 
defining VA's duty to assist.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326.

II.  Application to Reopen Claim Based on New and Material 
Evidence

In a November 1970 rating decision, the RO denied service 
connection for nasal polyps, bilateral, with deviated nasal 
septum, on the basis that the evidence did not show that the 
condition began or was aggravated during service.  The 
veteran was notified of that decision and of his appellate 
rights.  

The veteran did not perfect an appeal with respect to that 
rating decision, which therefore became final.  U.S.C. § 
4005; 38 C.F.R. §§ 19.118, 19.153 (1965).

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  A claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
The veteran filed his application to reopen a claim for 
service connection for nasal polyps, bilateral, with deviated 
nasal septum, on August 23, 2001. 

For applications to reopen filed before August 29, 2001, the 
definition of new and material evidence is as follows:

evidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).

VA is required to first review the evidence submitted by a 
claimant since the last final disallowance of a claim on any 
basis for its newness and materiality.  See Evans v. Brown, 9 
Vet. App. 273 (1996).  In this case, the RO adjudicated the 
last final disallowance regarding the claim for service 
connection status in the November 1970 rating decision.
  
In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992). 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  
 
Evidence submitted subsequent to the November 1970 rating 
decision includes statements from the veteran and others 
including his wife; VA medical records dated from 1981 to 
2003, including a reports of an unrelated VA examination; and 
the transcript of a Travel Board hearing in July 2004.

As explained above, new and material evidence means evidence 
not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  

As previously indicated, the veteran's claim for service 
connection for nasal polyps, bilateral, with deviated nasal 
septum, was previously considered and denied by the RO in a 
November 1970 decision.  That denial was essentially premised 
on the lack of any clinical evidence showing a nexus, or 
relationship, between the veteran's nasal polyps, bilateral, 
with deviated nasal septum, and service.  

The additional records and documents submitted subsequent to 
the November 1970 rating decision are for the most part new 
since, with a few exceptions, they were not previously 
submitted.  Further, with few exceptions, including the lay 
statements, the newly submitted records are not cumulative of 
evidence available prior to the November 1970 rating 
decision.  

The new evidence, moreover, is material as it bears directly 
and substantially upon the specific matters under 
consideration, specifically as to whether the veteran has 
nasal polyps, bilateral, with deviated nasal septum resulting 
from disease or injury incurred in or aggravated by service.  

At the time of the November 1970 rating decision, the RO 
denied service connection for the claimed condition in part 
on the basis that the service medical records did not show 
complaints or treatment for nasal polyps during service.  At 
that time, service medical records included a discharge 
examination report containing a notation showing that the 
veteran reported that he had had nose surgery at age 22.  
Also at the time of the 1970 rating decision, there was a 
June 1970 VA examination report containing a diagnosis of 
probable nasal obstruction with anosmia; and a July 1970 
statement from a private physician containing a diagnosis of 
nasal polyposis, bilateral; deviated nasal septum. 

The records received since the November 1970 rating decision 
include clinical evidence not previously submitted, which 
bears directly and substantially upon the specific matter 
under consideration.  That is, whether the current nasal 
condition appeared in service.

Evidence submitted since November 1970 includes service 
personnel records, VA treatment records dated from 1981 to 
July 2003, the report of an unrelated VA examination in March 
2002, statements from the veteran's wife and two buddies, and 
the transcript of a July 2004 Travel Board hearing. 
 
The service personnel records show that the veteran served 
overseas from April 1965 to May 1966 under the oversea 
command of USARPAC Vietnam & Japan.  Beginning March 3, 1966, 
the veteran was a patient at a hospital at HHD USAH Camp 
Zama, Japan.  Thereafter, on May 24, 1966 he was noted to be 
en route to the continental U.S. 

In a statement received in June 2002, a service comrade 
stated that he was hospitalized at Camp Zama, Japan, from 
February 1966 to June 1966.  He indicated that sometime 
during that time, the veteran was hospitalized there and 
underwent a nasal polyp operation.

VA treatment records provide a picture of the current nature 
of the disease and its progress over the years from 1981 to 
2003, and thereby contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
disability.  These records contain impressions of nose 
conditions including nasal polyps, deviated septum, chronic 
sinus congestion, and chronic sinusitis.  

The veteran testified during a July 2004 Travel Board hearing 
that during service overseas, he traveled by a medical 
evacuation to Camp Zama, Japan, in order for Captain Thompson 
to operate on nasal polyps.  

The evidence discussed above, which was submitted after the 
November 1970 rating decision, provides independent 
confirmation of the veteran's assertion that he was 
hospitalized and underwent a nose (nasal polyp) operation 
during service.  Thereby, it provides significant evidence 
which bears directly on the material mater of nexus.  Thus, 
it is so significant with respect to the claim for service 
connection for nasal polyps, bilateral, with deviated nasal 
septum, that it must be considered in order to fairly decide 
the merits of the claim.  That evidence is therefore new and 
material. 

Having determined that new and material evidence has been 
added to the record, the veteran's claim of entitlement to 
service connection for nasal polyps, bilateral, with deviated 
nasal septum, is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2001).

III.  Service Connection

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic." When the disease identity is established (leprosy, 
tuberculosis, multiple sclerosis, etc.), there is no 
requirement of evidentiary showing of continuity.  Continuity 
of symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned. When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

To establish entitlement to service connection, there must be 
(1) competent evidence of a current disability (a medical 
diagnosis) Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); (2) 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence) Layno v. Brown, 6 Vet. App. 465, 
469 (1994); Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991); and (3) a nexus between the in-service disease or 
injury and the current disability (medical evidence) 
Grottveit v. Brown, 5 Vet. App. 91. 93 (1993). See Caluza v. 
Brown, 7 Vet. App. 498 (1995); Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).

The evidence of record shows that during service the veteran 
was a patient at a HHD USAH (U.S. Army Hospital), Camp Zama, 
Japan, beginning March 3, 1966.  Subsequently he was en route 
to the continental U.S. on May 24, 1966.  At the time of his 
February 1967 examination prior to discharge, the report of 
medical history shows that the veteran reported that he had 
had nose trouble, and further reported that he had had a nose 
operation at age 22.  As that record shows that the veteran 
was born in March 1944, the operation would have been 
sometime between March 1966 and the examination date, 
February 1967.

During a June 1970 VA examination, the veteran reported that 
he had a history of nasal trouble while in Vietnam in 1966, 
and that he was treated at a U.S. Army hospital in Japan in 
1966.  After examination, the report contains a diagnosis of 
probable nasal obstruction with anosmia.   

In a July 1970 statement, Earl G. Wolf, M.D., noted 
examination findings of nearly complete obstruction of the 
right nares because of hemorrhagic polyps.  Also present was 
a buckled nasal septum to the left with polyp formation 
posteriorly on the left side.  The diagnosis was nasal 
polyposis, bilateral; deviated nasal septum.

A June 2002 statement from a service buddy corroborates that 
the veteran was hospitalized and underwent a nasal polyp 
operation at Camp Zama, Japan.  The buddy indicated that the 
veteran left the hospital in about May 1966.

The VA treatment records dated from 1981 to 2003 show 
treatment for nasal conditions including nasal polyps and 
deviated septum.

In order for the veteran to prevail, it is only necessary 
that the probative evidence for and against the claim be in 
relative equipoise.  The favorable evidence need not outweigh 
that which is unfavorable for the veteran to be entitled to 
the benefit of the doubt.  To deny the claim would require 
that the evidence preponderate against it. Alemany v. Brown, 
9 Vet. App. 518, 519-20 (1996).  That is, to justify a denial 
of the claim, the preponderance of the competent evidence 
would have to establish that the veteran did not sustain 
nasal polyps, bilateral, with deviated septum, as a result of 
service or any event in service.

The Board observes that the evidence after the initial 
reference to nose trouble and a nose operation during service 
shows that a probable nasal obstruction was reported during 
VA examination in June 1970.  A diagnosis of nasal polyposis, 
bilateral, and deviated nasal septum was reported during 
treatment later that year in July 1970.  Subsequently, there 
are numerous VA treatment records showing the presence of 
nasal polyps and deviated septum. 

The weight to be attached to relevant evidence is an 
adjudication determination. Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993).  The Board must assess the weight and 
credibility to be given to the evidence.  Sanden v. 
Derwinski, 2 Vet. App. 97, 101 (1992).  Viewing the evidence 
objectively, the Board finds that service connection should 
be granted on the record.  

The veteran is shown to have had a nose (nasal polyp) 
operation during service.  Even though the claims file does 
not contain the report of that operation, all of the other 
evidence as discussed above points to this occurring.  
Service personnel records show that the veteran was a patient 
at a U.S. Army Hospital at Fort Zama, Japan for an extended 
time beginning in March 1966.  At his February 1967 
examination, the veteran provided a contemporaneous statement 
that he had undergone a nose operation at that approximate 
time in 1966, and that he had received treatment at the U.S. 
Army Hospital at Camp Zama, Japan.  And there is a lay 
statement attesting to these facts, including that the 
veteran underwent a nasal polyp operation.  The veteran has 
testified to this as well.  Although the claims file does not 
contain the records of that hospitalization and nose 
operation, it is important to note that there is no probative 
evidence to rebut the evidence showing that during service 
the veteran underwent a nose (nasal polyp) operation at Fort 
Zama, Japan in 1966.  

Therefore, the Board concludes that the greater weight of the 
evidence supports the existence of nasal polyps, bilateral, 
with deviated nasal septum, in service.  Having reviewed the 
evidence, the Board finds that the elements necessary to 
establish service connection for nasal polyps, bilateral, 
with deviated nasal septum, have been met, as a preponderance 
of the evidence favors the claim.  


ORDER

Service connection for nasal polyps, bilateral, with deviated 
nasal septum, 
is granted.


REMAND

The Board has determined that additional development is 
necessary prior to completion of its appellate review 
regarding the veteran's claim of entitlement to service 
connection for PTSD.  The RO has denied this claim on the 
basis of the absence of any verifiable in-service stressor to 
support a current diagnosis of PTSD.  

A diagnosis of PTSD has been made.  A number of VA treatment 
records conclude with a diagnosis of PTSD, including most 
recent treatment records dated in July 2003.  During VA 
treatment in May 2003, the veteran reported that he was a 
door gunner.  At that time the treatment record concluded 
with an impression of PTSD.  Treatment providers have not 
specifically attributed the veteran's PTSD to a specified 
stressor.   

The veteran argues that he has PTSD as a result of his 
service in the Republic of Vietnam.  During his July 2004 
Travel Board hearing, he testified that he reported to 
Vietnam in March 1965.  His MOS was personnel specialist but 
he was made a door gunner on a helicopter for almost three 
months.  His main base at that time was Vung Tau.  In August 
1965 he was transferred to duties in Bien Hoa, where his MOS 
was clerk.  There he was given duties first as a medical 
technician, and then as a guard.  He said that while there, 
there was one rocket or mortar attack.  

During the July 2004 hearing, the veteran's representative 
stated (transcript at 7) that it was of record that a 
standoff type of rocket attack occurred on August 23, 1965, 
at Bien Hoa Air Base where the veteran was stationed.  
However, there is no documentation in the claims file to 
confirm this episode.

The veteran's service personnel records include his DD Form 
214, which shows that his military occupation specialty was 
personnel specialist, and shows that he was awarded the 
National Defense Service Medal (NDSM) and Vietnam Service 
Medal (VSM).  His unit was awarded the Presidential Unit 
Citation.  There is no indication of combat service.  His 
personnel records also show  that the veteran served overseas 
from April 1965 to May 1966 under the oversea command of 
USARPAC Vietnam & Japan.  He was a clerk with the following 
units (abbreviated): beginning May 1, 1965, he was with 166th 
Trans Det APO 96291; beginning August 28, 1965, he was with 
93rd Med Det APO 96227.

It does not appear that an attempt has been made to verify 
the veteran's stressors with the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR).  On remand, the RO 
should attempt to verify the claimed stressors of (1) being a 
door gunner on a helicopter for three months beginning in 
about March 1965 while with 166th Trans Det APO 96291, and 
(2) being exposed to a rocket or mortar attack while he was 
with 93rd Med Det APO 96227, presumably at Bien Hoa Air Base.  
See MANUAL M21-1, Part IV, paragraph 11.38(f) (Change 65, 
October 28, 1998).

The RO is encouraged to undertake any other action which it 
deems necessary to verify this evidence.

On remand, should the RO determine that the veteran 
participated in combat, or that one or more verified 
stressors exist, the RO should afford the veteran a PTSD 
examination to determine whether or not he has PTSD, and, if 
so, whether such PTSD is related to the verified stressors.  
The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2004).

Accordingly, this case is REMANDED to the RO via the AMC for 
the following actions:

1.  The RO should prepare a letter asking 
the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) to 
provide any available information which 
might corroborate the veteran's alleged 
in-service stressors.  The RO should 
provide USASCRUR with a description of 
these alleged stressors identified by the 
veteran: (1) being a door gunner on a 
helicopter for three months beginning in 
about March 1965 while with 166th Trans 
Det APO 96291, and (2) being exposed to a 
rocket or mortar attack, presumably at 
Bien Hoa Air Base, while the veteran was 
with 93rd Med Det APO 96227.  USASCRUR 
should also verify whether the veteran 
was stationed at Bien Hoa Air Base on 
August 23, 1965, and if so, was there a 
rocket or mortar attack there on that 
date.  The RO should provide USASCRUR 
with copies of the veteran's personnel 
records showing service dates, duties, 
and units of assignment.

2.  If, and only if, it is determined 
that the veteran participated in combat, 
or that one or more verified stressors 
exist, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an examination in 
order to ascertain the nature of all 
psychiatric disability present and the 
proper diagnoses thereof, specifically to 
include post-traumatic stress disorder.  
If PTSD is diagnosed, the examiner must 
specify for the record the stressor(s) 
relied upon to support the diagnosis.  
The report of examination should include 
the complete rationale for all opinions 
expressed.  The claims files must be made 
available to the examiner for review.

3.  The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the appellant, he 
should be provided with a supplemental 
statement of the case (SSOC) that 
addresses all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
appellant should be given an opportunity 
to respond to the SSOC.

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate  



action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




	                        
____________________________________________
	J. E. Day 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



